United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 15-2774
                     ___________________________

                               Cox Contracting

                               Vincent Cox, Sr.

                          lllllllllllllllllllll Appellant

                               Vincent Cox, Jr.

                                        v.

              Sickle Cell Anemia Foundation Inc. of Arkansas

                          lllllllllllllllllllll Appellee
                                ____________

                  Appeal from United States District Court
              for the Eastern District of Arkansas - Little Rock
                               ____________

                         Submitted: January 5, 2016
                           Filed: January 8, 2016
                               [Unpublished]
                               ____________

Before GRUENDER, BENTON, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.
       Vincent Cox, Sr. (Cox) sought to remove to federal court, pursuant to 28
U.S.C. §§ 1441 and 1443, a civil action brought in state court in October 2013 against
Cox, Vincent Cox, Jr., and Cox Contracting, relating to a property lien. The district
court1 held that his notice of removal was untimely, and remanded the case. The
court also denied Cox’s motion under Fed. R. Civ. P. 60(b), and Cox appeals.

       We have jurisdiction to review the district court’s remand order. See 28 U.S.C.
§ 1447(d). We hold that the district court properly remanded the case because the
notice of removal was untimely. See 28 U.S.C. § 1446(b)(3) (notice of removal must
be filed within 30 days of receipt of amended pleading, motion, order or other paper
from which it may first be ascertained that case is or has become removable); Neal
v. Wilson, 112 F.3d 351, 354-55 (8th Cir. 1997) (affirming remand of § 1443 removal
on untimeliness grounds). We further hold that the district court did not abuse its
discretion in denying Cox’s Rule 60(b) motion. See Noah v. Bond Cold Storage, 408
F.3d 1043, 1045 (8th Cir. 2005) (per curiam) (denial of Rule 60(b) motion reviewed
for abuse of discretion).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable J. Leon Holmes, United States District Judge for the Eastern
District of Arkansas.

                                         -2-